Citation Nr: 1829231	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  14-34 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for an eye disability, to include bilateral cataracts and optic neuropathy.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The RO has phrased an issue currently on appeal as entitlement to service connection for cataracts.  A review of the record indicates that the Veteran has cataracts as well as traumatic optic neuropathy. See March 2013 VA examination.  Accordingly, the Board has recharacterized the Veteran's claim as service connection for an eye disability, to include bilateral cataracts and optic neuropathy.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, consistent with Clemons and the current record, the Board has recharacterized the claim as reflected on the title page.

In his September 2014 VA Form 9, the Veteran initially requested a Board hearing via live videoconference.  However in a November 2017 Report of General Information the Veteran indicated he wished to withdraw his request for a Board hearing.

The issue of entitlement to service connection for hypertension has been raised by the record in a November 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Erectile Dysfunction

The Veteran has asserted two theories of entitlement for his erectile dysfunction.  First, in his initial April 2012 claim, he asserted that his erectile dysfunction is proximately due to his service-connected diabetes mellitus.  Second, in an August 2013 statement the Veteran contended that his erectile dysfunction may be due to a circumcision that was performed during his service in Vietnam, due to an infection he contends he sustained during the procedure.

A VA examination was conducted in April 2012.  The examiner noted that the Veteran's erectile dysfunction began after beginning to take medication for his hypertension.  The examiner stated that the etiology of the erectile dysfunction was attributable to the Veteran's hypertension medication.  Service connection for hypertension is not in effect.  The VA examiner also stated that the Veteran's erectile dysfunction was not related to his service-connected diabetes mellitus.  However, a private medical opinion dated in April 2012 noted that the Veteran's erectile dysfunction was "associated with diabetes."  Reasons and bases for the physician's conclusion were not set forth.  It is also noted that an examiner has not addressed the theory that the Veteran's erectile dysfunction may be a residual of his circumcision that occurred during service.  For these reasons, the Board finds a new VA examination to obtain a clarifying opinion addressing the etiology of the Veteran's erectile dysfunction disorder is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Eye Disabilities

The record reflects that the Veteran has multiple diagnosed eye disabilities.  In a March 2013 VA examination, the examiner provided a diagnosis of both cataracts and optic neuropathy.  In his April 2012 claim, the Veteran contended that his cataracts were proximately due to his service-connected diabetes mellitus.  

As noted above, the Veteran received a VA examination for his eyes in March 2013.  While the examiner provided diagnoses of eye conditions for the Veteran, notably, the examiner did not provide an opinion as to whether such eye conditions were proximately due to the Veteran's service-connected diabetes mellitus.  A new VA examination to obtain a medical opinion is needed to identify all eye diagnoses and ascertain whether any of those eye disabilities are at least as likely as not proximately due to, or the result of, the Veteran's service-connected diabetes mellitus.

Heart Disability CUE Claim

The Board finds a recitation of the procedural history of the Veteran's heart claim to be appropriate.  The Veteran originally claimed service connection for a heart murmur in September 1981.  The claim was denied in a September 1981 rating decision, which was thereafter appealed.  Ultimately, the Board denied service connection for the Veteran's claimed heart murmur in an October 1983 decision.  He claimed service connection for a heart murmur again in November 2000, but was denied service connection in an April 2001 rating decision.  He claimed service connection for a heart murmur yet again in December 2004, but was again denied in an October 2005 rating decision.  In August 2010, the Veteran submitted a statement stating "Reopen file # 29685969" and further stating "Proceed with all documents on hand dating back to the Court's decision in the lawsuit of Nehmer v. U.S. Veterans Administration [sic]."  Thereafter, a rating decision issued in May 2011 granting service connection for coronary artery disease with a 60 percent evaluation effective April 19, 2002 and a 30 percent evaluation assigned from August 3, 2010.  The rating decision explained that while a presumption of service connection for ischemic heart disease (as due to exposure to herbicide agents such as Agent Orange) existed, it was more advantageous to establish service connection on a secondary basis related to the Veteran's service connected diabetes mellitus as this would allow entitlement to an earlier effective date.  Thus, service connection for the Veteran's coronary artery disease was established effective April 19, 2002, or the date that service connection was established for his diabetes mellitus.  

In July 2014, VA received a copy of a January 1982 letter to the Veteran informing him that his functional heart murmur, which he had claimed service connection for, was not a disability within the meaning of the law for which compensation may be paid.  The Veteran also submitted a certificate of enrollment in the Agent Orange Veteran Payment Program.  A December 2014 Report of General Information related that with those documents it had been the Veteran's intent to open a claim for an earlier effective date "regarding our decision on 5/31/2011 regarding his Type II Diabetes Mellitus."  The Board notes that the May 2011 rating decision pertained to the Veteran's heart disability, rather than his diabetes.  In December 2014, the Veteran was sent correspondence indicating that VA had received his claim for an earlier effective date, but that he needed to request revision based on clear and unmistakable error (CUE) with respect to the assignment of the effective date in an unappealed decision.

The Veteran thereafter submitted a statement in December 2014 with "CUE" written at the top.  It referenced "Retroactive Amount dated May 31, 2011."  A deferred rating decision dated July 2015 directed staff to write to the Veteran and ask him the specific for which issue he was claiming CUE.  If it was a claim for an earlier effective date, the Veteran was to be asked to specify the issue and the date of the decision where alleged CUE had occurred.  Later that month, correspondence was sent to the Veteran directing him to specify the particular issue where he was claiming VA had made clear and unmistakable error.  In correspondence dated July 27, 2015 the Veteran specified that it was his heart disability where he felt the clear and unmistakable error had been made.  He referenced his original heart claim in 1981, and stated that he should have been paid back to the time he first filed that claim.

In a January 2016 rating decision, the Veteran's CUE claim for the effective date of service connection for his heart disability was denied.  In February 2016, the Veteran filed a notice of disagreement to that rating decision.  Although the RO may be processing this appeal, the RO has not yet issued a statement of the case as to this issue, which is the next required step.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Cyst Claim

In February 2018 the Veteran's noncompensable rating for a pilonidal cyst was continued.  In March 2018 correspondence, the Veteran expressed disagreement with that rating.  Since a statement of the case has not yet been issued as to this claim, it must be remanded as well for the issues of an SOC.  

In light of the Board's remand, updated private and VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records not already associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his erectile dysfunction.  The entire claims file should be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed erectile dysfunction is proximately due to, or the result of, the Veteran's service-connected diabetes mellitus.  The examiner should specifically address the April 2012 private medical opinion.

The examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed erectile dysfunction had its onset during service, or is otherwise causally related to service, to include the Veteran's claimed infection caused during his circumcision.

3.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of any eye disability found present during the appeal period (since April 2012), to include the Veteran's cataracts and optic neuropathy.  The entire claims file should be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed eye disability is proximately due to, or the result of, the Veteran's service-connected diabetes.  

Complete rationales should be provided for all opinions expressed.

4.  Issue an SOC for the issue of entitlement to an earlier effective date for service connection for coronary artery disease due to clear and unmistakable error and for the issue of entitlement to a compensable rating for pilonidal cyst.  A timely substantive appeal must be received before recertification to the Board.

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






